WOLFE, Chief Justice
(concurring in the results).
I concur in the results. I am not sure that I see what office a notice of litigation pending would play as against the giver of a warranty deed. Here Hess warranted his title to his purchaser and grantee, Briggs. I do not suppose a purchaser would be a bona fide purchaser for value if he knew when he received the warranty deed that the warrantor actually did not have title and thus intentionally bought himself a lawsuit. As to that, I express no opinion, but short of that it would seem the grantee in the warranty deed could sue for a breach of the warranty even though there was pending at the time of the giving of a warranty a suit which might result in the grantor being liable on his Warranty because such suit to quiet title eventually resulted in the grantor being decreed not to have title. Because one buys from another whose title may be in doubt is perhaps the very reason he demands a warranty deed. It is not a defense that when the grantee purchaser bought there was *562a suit pending of which the purchasers knew, which might result in showing the grantor-warrantor not the owner. It would seem to me, therefore, that the result reached is correct.